Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 1 of 9 PageID #: 211




                           IN THE UNITED STATES DISTRICT COURT               A Mi
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION                            1 m
                                                                     Uerk, U .
   UNITED STATES OF AMERICA                   §         SEALED
                                              §
   V.                                         §         No. 4:20CR
                                              §         Judge
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §
  Indictment/Notice of Penalty - Page 1
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 2 of 9 PageID #: 212




                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                                   §
                                          INDICTMENT
     THE UNITED STATES GRAND JU Y CHARGES:

                                           Count One

                                                  Violation: 21 U.S.C. § 846 (Conspiracy
                                                  to Possess with the Intent to Manufacture
                                                  and Distribute Methamphetamine)

         That from sometime on or about January 2018, and continuously thereafter up to

 and including March 11, 2020, in the Eastern District of Texas and elsewhere,




  Indictment/Notice of Penalty - Pa e 2
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 3 of 9 PageID #: 213




  Indictment/Notice of Penalty - Page 3
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 4 of 9 PageID #: 214




  defendants, did knowingly and intentionally combine, conspire, and agree with each other

  and other persons known and unknown to the United States Grand Jury, to knowingly

  and intentionally possess with the intent to manufacture and distribute 500 grams or more

  of a mixture or substance containing a detectable amount of methamphetamine or 50

  grams or more of methamphetamine (actual), a violation of 21 U.S.C. § 841(a)(1).

         In violation of 21 U.S.C. § 846.

                                            Count Two

                                                     Violation: 18 U.S.C. § 924(c)
                                                     (Possession of a Firearm in Furtherance
                                                     of a Drug Trafficking Crime)

         On or about January 10, 2020, within the Northern District of Texas,

                                               defendant, did knowingly possess a firearm,

 namely, a Stoeger Cougar 9mm handgun, Serial Number T6429-14A01242, in

 furtherance of a drug trafficking crime for which he may be prosecuted in a Court of the

 United States, to wit: conspiracy to possess with the intent to manufacture and distribute

 methamphetamine.

         In violation of 18 U.S.C. § 924(c).

                                        Count Three

                                                     Violation: 18 U.S.C. § 924(c)
                                                     (Possession of a Firearm in Furtherance
                                                     of a Drug Trafficking Crime)

         On or about December 26, 2019, within the Northern District of Texas, [ |

 |         J| defendant, did knowingly possess firearms,

 namely, a Smith and Wesson Model SD-9, 9mm handgun, Serial Number FBA7223, and

  Indictment/Notice of Penalty Page 4
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 5 of 9 PageID #: 215




  a Pistolet Automatique Brevfte Model D, 7.65mm handgun, Serial Number D5803, in

  furtherance of a drug trafficking crime for which he may be prosecuted in a Court of the

  United States, to wit: conspiracy to possess with the intent to manufacture and distribute

  methamphetamine.


          In violation of 18 U.S.C. § 924(c).

                                               Count Four

                                                        Violation: 18 U.S.C. § 924(c)
                                                         (Possession of a Firearm in Furtherance
                                                         of a Drug Trafficking Crime)

          On or about January 10, 2020, within the Northern District of Texas, I

                                          defendant, did knowingly possess a firearm, namely, a

  Taurus PT145, .45 caliber handgun, Serial Number NWG89578, in furtherance of a drug

  trafficking crime for which he may be prosecuted in a Court of the United States, to wit:

  conspiracy to possess with the intent to manufacture and distribute methamphetamine.

         In violation of 18 U.S.C. § 924(c).

                                               Count Fi e

                                                        Violation: 18 U.S.C. § 924(c)
                                                        (Possession of a Firearm in Furtherance
                                                        of a Drug Trafficking Crime)

         On or about January 29, 2020, within the Northern District of Texas, | |

 [                     J defendant, did knowingly possess a firearm, namely, a Smith and

  Wesson, 9mm handgun, Serial Number FXZ3234, in furtherance of a drug trafficking

  crime for which he may be prosecuted in a Court of the United States, to wit: conspiracy

 to possess with the intent to manufacture and distribute methamphetamine.

  Indictment/Notice of Penalty - Page 5
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 6 of 9 PageID #: 216




          In violation of 18 U.S.C. § 924(c).

             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
          As a result of committing the offense charged in this Indictment, the defendants

  shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853, all

  property used to commit or facilitate the offenses, proceeds from the offenses, and

  property derived from proceeds obtained directly or indirectly from the offenses,

  including but not limited to the following:

          $7,1240.00 in U.S. currency seized from




                                                    A TRUE BILL



                                                    GRAND JURY FOREPERSON




  JOSEPH D. BROWN
 UNITED STATES ATTORNEY


 ERNEST GONZALEZ                                    Date
 Assistant United States Attorney




  Indictment/Notice of Penalty - Page 6
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 7 of 9 PageID #: 217




                            IN THE UNITED STATES DISTRICT COU T
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   UNITED STATES OF AMERICA § SEALED
                                               §
   v.           §         No.             4:20CR
                                               § Judge




  Indictment/Notice of Penalty - Page 7
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 8 of 9 PageID #: 218




                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §
                                           Count One

  Violation: 21 U.S.C. § 846

 Penalty: If 500 grams or more of a mixture or substance containing a detectable
               amount of methamphetamine or 50 grams or more of methamphetamine
               (actual) not less than 10 years and not more than life imprisonment, a
               fine not to exceed $10 million, or both; supervised release of at least five
                 years.


  Special Assessment: $100.00

                                 Counts Two, Three, Four and Five

 Violation: 18 U.S.C. § 924(c)

 Penalty: Imprisonment for not more than five years to be served consecutive with
                  any other term; a line not to exceed $250,000, or both; a term of supervised
                 release of not more than five years.


  Indictment/Notice of Penalty - Page 8
Case 4:20-cr-00071-ALM-KPJ Document 121 Filed 03/12/20 Page 9 of 9 PageID #: 219




¦Special Assessment: $100.00




    Indictment/Notice of Penalty - Page
